          Case: 3:20-cv-01375-JGC Doc #: 4 Filed: 08/06/20 1 of 2. PageID #: 74




                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 STEVEN D’AGUSTINO, et al.                        :
                                                  :        Case No. 3:20-CV-01375
           Plaintiff,                             :
                                                  :        Judge James G. Carr
                   v.                             :
                                                  :        Magistrate Judge James R. Knepp, II
 MIKE DEWINE, et al.,                             :
                                                  :
           Defendants.                            :




                 NOTICE OF APPEARANCE OF COUNSEL ON BEHALF OF
                        INTERESTED PARTY STATE OF OHIO

          Under R.C. § 109.361, the Ohio Attorney General may appear in any civil action in order

to protect the interest of the State of Ohio. Named defendants Annette Chambers-Smith and Lyneal

Wainwright have not been properly served with summons and a copy of the complaint as required

by law.

           Appearance on behalf of the State of Ohio does not waive personal service on the

defendants and any defenses available at law. Here, Plaintiff is suing two state employees and state

agents which constitutes the State’s interest. Accordingly, the State of Ohio is providing notice to

the Court and to the Plaintiff of the appearance of Senior Assistant Attorney General Tracy L.

Bradford as counsel on behalf of Interested Party State of Ohio as to named defendants Annette

Chambers-Smith and Lyneal Wainwright, in this case.

          Effective immediately, all pleadings and correspondence should be directed to the

undersigned at the street address, email address and telephone numbers below.
        Case: 3:20-cv-01375-JGC Doc #: 4 Filed: 08/06/20 2 of 2. PageID #: 75




                                             Respectfully submitted,

                                             DAVE YOST
                                             Ohio Attorney General

                                             /s/ Tracy L. Bradford
                                             TRACY L. BRADFORD (0058556)
                                             Senior Assistant Attorney General
                                             Criminal Justice Section
                                             Corrections Litigation Unit
                                             150 E. Gay Street, 16th Floor
                                             Columbus, Ohio 43215
                                             Office: 614-466-7991, Fax: 866-823-9400
                                             tracy.bradford@ohioattorneygeneral.gov
                                             Counsel for Interested Party State of Ohio


                                CERTIFICATE OF SERVICE

        I hereby certify that the foregoing Defendants’ Notice of Appearance of Counsel was filed

electronically in the Court’s ECF system on August 6, 2020, and was sent by regular, first-class

mail to Plaintiffs:

                                 Steven D’Agustino, A#752-584
                                 Marion Correctional Institution
                                         P. O. Box 57
                                      Marion, Ohio 43301

                                  Andre E. Stores, #A314-976
                                 Marion Correctional Institution
                                         P. O. Box 57
                                     Marion, Ohio 43301

                                  Willis Williams, #A760-782
                                 Marion Correctional Institution
                                         P. O. Box 57
                                     Marion, Ohio 43301



                                                /s/Tracy L. Bradford
                                                TRACY L. BRADFORD
                                                Senior Assistant Attorney General
